


Exhibit 10.25

 

SL GREEN REALTY CORP.

 

NON-EMPLOYEE DIRECTORS’ DEFERRAL PROGRAM

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Definitions

1

2.

Grants Under the Stock Option Plan; Administration of Program

2

3.

Effective Date of Program; Termination of the Program

2

4.

Eligibility

2

5.

Cash Fees

2

6.

Phantom Shares

4

7.

Dividend Equivalent Rights

4

8.

Settlement and Withdrawal

5

9.

Amendment and Modification

7

10.

Assignment and Alienation; No Funding; Etc.

7

11.

Captions

8

 

i

--------------------------------------------------------------------------------


 

SL GREEN REALTY CORP.

 

NON-EMPLOYEE DIRECTORS’ DEFERRAL PROGRAM

 

SL Green Realty Corp., a corporation organized under the laws of the State of
Maryland, maintains the Stock Option Plan.  Among the forms of compensation
contemplated by the Stock Option Plan are awards to Directors.  The Company
wishes to align further the interests of Directors and stockholders and
generally increase the effectiveness of its compensation structure for
Directors, by implementing the Program.  In furtherance thereof, and by the
authority to make grants under the Stock Option Plan, the Program is adopted to
implement certain such grants, and to govern the manner in which the Shares
underlying such grants shall be delivered, as set forth herein.  In addition,
the Program provides for other deferrals of certain directors’ fees in
accordance with the terms hereof.

 

1.                                       Definitions.

 

Capitalized terms used herein without definitions shall have the meanings given
to those terms in the Stock Option Plan.  In addition, whenever used herein, the
following terms shall have the meanings set forth below except as the context
requires otherwise:

 

“Account” means a deferred compensation account established for a Participant in
accordance with Section 5.2(d).

 

“Participant” means a Director of the Company who is credited hereunder with one
or more Phantom Shares or who has otherwise deferred receipt of fees hereunder
as permitted by the Board.

 

“Person” shall have the meaning used in Sections 13(d) and 14(d) of the Exchange
Act.

 

“Program” means the Company’s Non-Employee Directors’ Deferral Program, as set
forth herein and as the same may from time to time be amended.

 

“Regular Distribution Date” means the date determined under Section 8.

 

“Stock Option Plan” means the SL Green Realty Corp. Amended and Restated 2005
Stock Option and Incentive Plan, as amended from time to time.

 

“Valuation Date” means the last day of each calendar month and such additional
dates as the Board may designate.

 

--------------------------------------------------------------------------------


 

2.                                       Grants Under the Stock Option Plan;
Administration of Program.

 

The Shares underlying Phantom Shares hereunder, including under Sections 5.2(c),
6.1 and 7(b) hereof, shall constitute grants of Shares under and governed by the
Stock Option Plan to Directors, and the rules of the Program relating to Phantom
Shares shall constitute rules for purposes of the Program governing the manner
in which such Shares shall be delivered.  Thus, the Phantom Shares shall be
subject in all respects to the provisions of the Stock Option Plan, including
without limitation as to interpretation, beneficiary designation, exculpation
(and indemnification) and all other matters of administration, and the
provisions of the Stock Option Plan are hereby incorporated by reference as if
set forth herein.  Further, the cash payments under the Program not relating to
Phantom Shares shall also be governed by the same rules as are established under
the Stock Option Plan as to interpretation, beneficiary designation, exculpation
(and indemnification) and all other matters of administration.

 

3.                                       Effective Date of Program; Termination
of the Program.

 

The purpose of the Program is to establish a plan of non-qualified deferred
compensation that meets the requirements of Section 409A of the Code.  Until
such time as the Program is amended or terminated, the terms of the Program
shall govern all Director deferral elections currently in place as of the date
hereof (including any deferral made under a predecessor program) or made
hereunder in the future.  The Program was approved by the Board on December 12,
2007.  The Program shall terminate on, and no Phantom Shares shall be granted or
other deferrals made hereunder on or after, the 10-year anniversary of the date
hereof (and, in the case of Phantom Shares, the date of termination or
expiration of the Stock Option Plan, if earlier).

 

4.                                       Eligibility.

 

Except as otherwise determined by the Board, each individual who is a Director
of the Company shall be eligible to participate in the Program.

 

5.                                       Cash Fees.

 

5.1                                 Types of Fees.

 

In consideration of each Director’s service as a member of the Board, each
Director may be eligible from time to time, under the Company’s  director
compensation arrangements, to receive as compensation (i) periodic retainer
fees, a portion of which is payable in cash or Shares, as elected by the
Participant (a “Cash Retainer”), and a portion of which is payable in Shares (an
“Equity Retainer”); (ii) in the case of the chairman of each of the committees
of the Board, additional periodic retainer fees (“Chairmen’s Retainers”);
(iii) a fee per Board meeting attended, to be paid following each meeting (a
“Meeting Fee”); and (iv) a fee per committee meeting attended, to be paid
following each meeting (a “Committee Meeting Fee”).  These amounts are subject
to deferral under the Program, as set forth herein.

 

2

--------------------------------------------------------------------------------


 

5.2                                 Election to Defer Cash Fees.

 

(a)                                  The Participant may elect that up to 100%
(in increments of 1%) of the Participant’s Cash Retainer, Chairmen’s Retainer,
Meeting Fee and Committee Meeting Fee (collectively, the “Cash Fees”) shall be
payable as compensation deferred under the Program.  With respect to a
Participant’s election to defer all or a portion of the Cash Fees for a calendar
year, such election shall be made prior to December 1st of the year preceding
such calendar year, except that in the case of a new Participant, the
Participant may make an election within 30 days after such Participant first
becomes eligible to participate in accordance with Section 4, with respect to
Cash Fees otherwise payable in the calendar year of the election, for services
performed after the effective date of such election.  All deferrals under this
Section 5.2 shall be fully vested; provided that, before or concurrently with
any deferral, and in the event that there are vesting conditions applicable in
respect of the underlying Cash Fees, the Board may provide for vesting
conditions to be applicable in respect of the corresponding deferral.

 

(b)                                 The election described in
Section 5.2(a) shall be made in writing substantially in such form as the Board
may prescribe from time to time, within the times specified herein. With respect
to a Participant’s election to defer all or a portion of the annual retainer,
such election shall be irrevocable as of the first day of the applicable annual
period.  Except as set forth above in this Section 5.2(b), elections described
in Section 5.2(a) shall continue in effect from period to period and from
meeting to meeting, as applicable.

 

(c)                                  Unless otherwise elected by the
Participant, Cash Fees deferred under this Section 5.2 of the Program shall not
be paid currently but rather shall be credited to such Participant in the form
of Phantom Shares.  Unless otherwise determined by the Board, the number of
Phantom Shares to be credited with respect to Cash Fees deferred pursuant to
Section 5.2(a) above shall be equal to (i) the amount of Cash Fees to be paid
divided by (ii) the Fair Market Value of a Share on the date such Cash Fees
otherwise would have been paid.

 

(d)                                 A Participant may elect, prior to earning a
Cash Fee, to defer such a Cash Fee in the form of a credit to the Participant’s
Account, to be adjusted for accruals of any earnings and losses over time as set
forth below, rather than in the form of Phantom Shares.  Upon such an election,
the amount of the deferred fee shall not be paid currently but rather shall be
credited to the Participant’s Account.  Such credits shall be made when Cash
Fees would otherwise have been paid to the Participant but for an election
pursuant to Section 5.2(a).  A separate subaccount under each Participant’s
Account may in the discretion of the Board be established to record each year’s
deferrals, and the credits and deductions with respect thereto.  With respect to
credits under this Section 5.2(d), earnings and losses shall accrue on the
balance in the applicable Participant’s Account at the rate or rates specified
in advance of the effective time of the applicability of such rate or rates, and
from time to time, by the Board.  As determined by the Board, such rate or rates
may be a fixed rate, and may be established by reference to an index or indices,
or may be a return on one or more specific investments or on a specific
investment fund or funds.  If the Board does not select a rate, the rate shall
be equal to the 30-day LIBOR rate in effect at the beginning of a month plus
2%.  Earnings and losses shall be credited to Participants’ Accounts as of the
end of each calendar month and, with respect to any particular Participant’s
Account, shall continue to be credited thereto until all amounts are distributed
with respect to the

 

3

--------------------------------------------------------------------------------


 

Participant’s Account in accordance with the Program.  Upon distribution, any
accrued earnings shall be credited to the Participant’s Account and distributed
therewith, and any accrued losses shall reduce the amount of distributions
hereunder.

 

(e)                                  A Participant may elect, one time during
each 12-month period, to convert as of the end of the calendar month of the
election, Phantom Shares to Account credits, and vice-versa, in whole or in part
(but, in the case of Phantom Shares, only in whole Phantom Shares) with credits
and liquidation of Phantom Shares to be effected based on the Phantom Share
Value as of the end of such month, and credits and liquidation of Accounts to be
effected based on Account values as of the end of such month.

 

(f)                                    The establishment and maintenance of, and
credits to and deductions from, the Participant’s Account shall be mere
bookkeeping entries, and shall not vest in the Participant or his beneficiary
any right, title or interest in or to any specific assets of the Company.  A
separate subaccount under each Participant’s Account shall be established to
record each year’s deferrals, and the credits and deductions with respect
thereto.

 

6.                                       Phantom Shares.

 

6.1                                 Credits of Phantom Shares.

 

Each Director may elect to receive a credit of Phantom Shares in respect of each
portion of an Equity Retainer that would be payable on any particular date
without regard to the Program.  With respect to a Participant’s election to
defer an Equity Retainer for a calendar year, such election shall be made prior
to December 1st of the year preceding such calendar year, except that in the
case of a new Participant, the Participant may make an election within 30 days
after such Participant first becomes eligible to participate in accordance with
Section 4, with respect to the Equity Retainer otherwise payable in the calendar
year of the election, for services performed after the effective date of such
election.

 

6.2                                 Vesting.

 

Phantom Shares deferred under Section 6.1 shall be fully vested; provided that,
before or concurrently with any grant under Section 6.1, the Board may provide
(consistently with such vesting conditions as may be applicable in respect of
the underlying Cash Fee or Equity Retainer, as applicable) for different vesting
conditions to be applicable to such grant.

 

7.                                       Dividend Equivalent Rights.

 

(a)                                  Except as may otherwise be provided by the
Board at or before the time the applicable Phantom Share is credited, Directors
will receive a dividend equivalent right in respect of any credited Phantom
Shares (whether from deferred Cash Fees or from the Equity Retainer), which
right consists of the right to receive a cash payment in an amount equal to the
regular cash dividend distributions paid on a Share from time to time.  Except
as provided in Section 7(b), or as may otherwise be provided by the Board at or
before the time the applicable

 

4

--------------------------------------------------------------------------------


 

Phantom Share is paid, payment in respect of a dividend equivalent right shall
be made at the same time as dividends are paid on the Common Stock.

 

(b)                                 Instead of the form of payment as
contemplated by Section 7(a) above, except as may otherwise be provided by the
Board, a Participant may elect to have Phantom Shares credited, or credits to
the Participant’s Account made, in respect of the dividend equivalent rights
referred to in Section 7(a).  Unless otherwise determined by the Board, the
number of Phantom Shares (if any) to be credited with respect to a dividend
equivalent right shall be equal to (i) the amount of the payment in respect of
the dividend equivalent right otherwise to be made divided by (ii) the Fair
Market Value of a Share on the date the corresponding dividend distribution is
made to stockholders of the Company; provided that such Phantom Share shall vest
at such time as the underlying Phantom Share vests.  In the case of a credit to
the Account, the amount of the credit shall be equal to the amount of the
applicable cash dividend (such credit to be made on the date the corresponding
dividend distribution is made to stockholders of the Company); provided that the
portion of the Account relating to such credit, as adjusted for earnings and
losses, shall vest at such time as the underlying Phantom Share vests.

 

(c)                                  Notwithstanding any other provision hereof
to the contrary:  (i) a Participant may only elect to receive payments in
respect of a dividend equivalent right at the same time as dividends are paid on
Common Stock, if the Participant has elected that Phantom Shares or the
Participant’s Account be settled on the Regular Distribution Date and (ii) if a
Participants elects to defer the receipt of payments received in respect of a
dividend equivalent right as provided in Section 7(b), payment with respect to
such deferred amounts shall be settled at the same time as any Phantom Shares or
the Participant’s Account (which, for the avoidance of doubt, may be on the
Regular Distribution Date or thereafter).  If a Participant has elected to
receive payments in respect of dividend equivalent rights as provided under
clause (i) above, a Participant may amend their distribution election pursuant
to Section 8(d) only with respect to the deferral of Cash Fees or the Equity
Retainer; provided, however, that in no event shall payments made in respect of
dividend equivalent rights be made following the Regular Distribution Date.

 

8.                                       Settlement and Withdrawal.

 

(a)                                  Distributions with respect to (i) vested
Phantom Shares will be settled by the transfer of Common Stock to the
Participant, or, solely in cash or in a combination of cash and Common Stock in
the discretion of the Board, with an aggregate amount of any cash and the Fair
Market Value of any such Common Stock to equal the aggregate Phantom Share Value
of such Phantom Shares on the date of such distribution; and (ii) cash deferrals
from a Participant’s Account will be settled by a cash payment to the
Participant, in an amount equal to the value of the Participant’s Account as of
the Valuation Date coincident with or immediately prior to the date of such
distribution.  Unless otherwise elected, as provided below, such distributions
shall be made as soon as practicable after the Regular Distribution Date by the
transfer of Common Stock, cash or both, as applicable, to the Participant.

 

(b)                                 The Regular Distribution Date with respect
to a Participant is the earlier of (i) the January 1 coincident with or next
following the earlier of (A) the Director’s ceasing to be a

 

5

--------------------------------------------------------------------------------


 

Director, and (B) the Director’s death, and (ii) a Change of Control (the
“Regular Distribution Date”).

 

(c)                                  A Director will be permitted, prior to the
beginning of the applicable annual period, to elect to receive distributions at
times other than the Regular Distribution Date.  Except as provided in
Section 7(c), each such election will apply to all Phantom Shares and credits to
a Participant’s Account after the election is made, unless the Director
specifically elects otherwise.  Elections to defer distributions to a time or
times after the Regular Distribution Date will be permitted only with respect to
future retainer fees, to the extent such election is accepted by the Board.

 

(d)                                 After a Phantom Share is awarded or cash
fees are deferred to a Participant’s Account, the Director will have a one-time
right to make a new distribution election with respect thereto.  The new
election must be made at least one year prior to the time at which the amounts
would otherwise be eligible for distribution.  Except as provided in
Section 7(c), each such new election will apply to all vested Phantom Shares and
credits to the deferral Account (other than distributions that do not satisfy
the timing requirements of the foregoing sentence), unless the Director
specifically elects otherwise.  The time at which distributions commence must be
at least five years after such an election is made.  Elections to defer
distributions to a time or times after the Regular Distribution Date will be
permitted to the extent the election is accepted by the Board.

 

(e)                                  All distributions in respect of Phantom
Shares and Participant Accounts will be made no later than 45 days after the
amounts become eligible for settlement as provided in this Section 8; provided,
however, that, in lieu of providing a single delivery of Common Stock or a
single sum of cash, a Director may elect to have the aggregate amounts paid in
substantially equal annual installments over a period not to exceed 10 years. 
(The amount of each installment shall be determined without regard to the
possibility of earnings and losses subsequent to such installment.)  Any such
election must be made (and may be changed only) within the time frame for making
distribution elections as described in Section 8(c) or (d), as applicable.

 

(f)                                    Notwithstanding the foregoing provisions
of this Section 8, a Participant may receive any amounts deferred by the
Participant in the event of an “Unforeseeable Emergency.”  For these purposes,
an “Unforeseeable Emergency,” as determined by the Board in its sole discretion,
is a severe financial hardship to the Participant resulting from a sudden and
unexpected illness or accident of the Participant or “dependent,” as defined in
Section 152(a) of the Code, of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.  The circumstances that will constitute an Unforeseeable Emergency
will depend upon the facts of each case, but, in any case, payment may not be
made to the extent that such hardship is or may be relieved:

 

(i)                                     through reimbursement or compensation by
insurance or otherwise,

 

(ii)                                  by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship, or

 

6

--------------------------------------------------------------------------------


 

(iii)                               by future cessation of the making of
additional deferrals.

 

Without limitation, the need to send a Participant’s child to college or the
desire to purchase a home shall not constitute an Unforeseeable Emergency. 
Distributions of amounts because of an Unforeseeable Emergency shall be
permitted to the extent reasonably needed to satisfy the emergency need.

 

(g)                                 Notwithstanding the foregoing provisions of
this Section 8, in the event of a Change of Control, the Regular Distribution
Date shall be the date of such Change of Control and all amounts due with
respect to Phantom Shares and Accounts to a Participant hereunder shall be paid
as soon as practicable (but in no event more than 30 days) after such Change of
Control, unless the Board permits such Participant to elect otherwise and the
Participant so elects in accordance with procedures established by the Board.

 

9.                                       Amendment and Modification.

 

(a)                                  The Board may amend the Program as it shall
deem advisable, except that no amendment may adversely affect a Participant with
respect to deferred cash fees or equity awards previously credited unless such
amendments are required in order to comply with applicable laws; provided that
the Board may not make any amendment to the Program that would, if such
amendment were not approved by the holders of the Common Stock, cause the
Program to fail to comply with any requirement of applicable law or regulation,
unless and until the approval of the holders of such Common Stock is obtained.

 

(b)                                 The Board may make such changes to the
Program as may be necessary or appropriate to comply with the rules and
regulations of any government authority or to obtain tax benefits applicable to
deferred or phantom equity units.

 

(c)                                  The authority under Section 14 of the Stock
Option Plan to adjust for changes in capital structure is hereby expressly
applicable to Phantom Shares, and shall permit appropriate adjustments, without
limitation, to the number of Phantom Shares credited, Phantom Share Value,
dividend equivalent rights and the number and kind of shares to be distributed
in respect of Phantom Shares (as applicable).

 

10.                                 Assignment and Alienation; No Funding; Etc.

 

(a)                                  Rights or benefits with respect to cash
fees or equity awards credited to a Participant’s Account under the Program
(including any related dividend equivalent rights) shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, charge, garnishment, execution, or levy of any kind,
either voluntary or involuntary, prior to actually being received by the person
entitled to the benefit under the terms of the Program; and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, attach, charge
or otherwise dispose of any right or benefits payable hereunder shall be void.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Phantom Shares and the Accounts are solely a
device for the measurement and determination of the amounts to be paid to a
Participant under the Program.  Each Participant’s right in the Phantom Shares
(including any related dividend equivalent rights) and the Accounts is limited
to the right to receive payment, if any, as may herein be provided.  The Phantom
Shares do not constitute Common Stock and any other credits to a Participant’s
Account hereunder shall not be treated as (or as giving rise to) property or as
a trust fund of any kind; provided, however, that the Company may establish a
mere bookkeeping reserve to meet its obligations hereunder or a trust or other
funding vehicle that would not cause the Program to be deemed to be funded for
tax purposes.  Notwithstanding anything to the contrary contained in the
Program, the right of any Participant to receive payments by virtue of
participation in the Program shall be no greater than the right of any unsecured
general creditor of the Company.  Nothing contained in the Program, and no
action taken pursuant to the provisions of the Program (including without
limitation Section 4.2(d)), shall create or shall be construed to create a trust
of any kind, or a fiduciary relationship between the Company or its officers or
the Board, on the one hand, and the Participant, the Company or any other person
or entity, on the other.  Nothing contained in the Program shall be construed to
give any Participant any rights with respect to Shares or any ownership interest
in the Company.  No provision of the Program shall be interpreted to confer upon
any Participant any voting, dividend (except as provided in accordance with
Section 7) or derivative or other similar rights with respect to any Phantom
Share.

 

11.                                 Captions.

 

The use of captions in the Program is for convenience.  The captions are not
intended to provide substantive rights.

 

8

--------------------------------------------------------------------------------
